Rombauer, P. J.
(dissenting). — Assuming as the opinion concedes that the boy running the elevator was a fellow-servant of the plaintiff, I cannot construct any theory of the evidence, which would have justified a submission of the case to the j ury. The plaintiff, according to his evidence, was an expert journeyman of eight years’ experience in elevator work, thoroughly familiar with the method of running elevators, and the incident dangers of such work. It is not shown that the defendant had any knowledge or experience in the matter. The carelessness of the boy was well known to the plaintiff, as he worked on this elevator shaft while the boy ran the elevator for a period of at least one week, and probably much longer. While ther£ is some evidence that the defendant at times saw how the elevator was run, it is always coupled with the additional statement that, whenever the defendant was present, the boy was more careful. The observation made in the opinion that an employe is under no obligation to call the negligence of his fellow-servants to the attention of his employer, because he might thereby incur the danger of being discharged, strikes me as not resting on a sound moral basis. It seems to me that such an act of an employe, being the discharge of a simple duty on his part, which he owes alike to his employer, to his fellow-servants and to himself, would meet with the commendation of every humane man, and I see no reason for assuming that employers are as a class inhumane. Certainly, there is no evidence in the record that this defendant was so, because it stands conceded that he was constantly on the alert to watch over the. safety of his employes.
On the question of the plaintiff’s contributory negligence,' as a matter of law, the case is probably not quite so strong. But even on that question the following uncontroverted facts gre entitled to weight. The plaintiff was working in the sixth, story, and the elevator before it began to descend was in the eighth, which *47was the topmost story of the building. The plaintiff knew that the elevator could ascend no furiher, and. that its next movement would necessarily be downward. With full knowledge of that fact, without any warning to the elevator boy, who was less than twenty feet above him and within convenient calling distance, the plaintiff without any apparent necessity placed his arm in a position, where he knew it was bound to be hurt if the .elevator descended. The cables moving the counter weights were in plaintiff’s full view, and he could, by paying the slightest attention to them, at any time see that the elevator was descending, and yet failed to do it. The question of contributory negligence, as a matter of law, is one, as Judge Black aptly says in the recent case of. Weber v. Railroad, 100 Mo. 194, which has to be determined not from an isolated fact, but from all facts and circumstances surrounding the case. In view of all the facts and circumstances in this case, I am not prepared to say that the court erred in nonsuiting the plaintiff even on the ground of contributory negligence. “One cannot thus voluntarily place life and limb in peril, and claim to be free from fault. But for the plaintiff’s negligence he would not have been injured.” These remarks made by the learned judge in the case above cited seem to me to be applicable' to this.